IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


RACHEL ANDREWS, INDIVIDUALLY, AND   : No. 377 EAL 2021
M.B., A MINOR, BY RACHEL ANDREWS,   :
HIS PARENT AND NATURAL GUARDIAN     :
                                    : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
          v.                        :
                                    :
                                    :
THE DEVEREUX FOUNDATION, THE        :
DEVEREUX FOUNDATION D/B/A           :
DEVEREUX ADVANCED BEHAVIORAL        :
HEALTH, THE DEVEREUX FOUNDATION     :
D/B/A DEVEREUX ADVANCED             :
BEHAVIORAL HEALTH PENNSYLVANIA,     :
THE DEVEREUX FOUNDATION D/B/A       :
DEVEREUX PENNSYLVANIA, THE          :
DEVEREUX FOUNDATION D/B/A           :
DEVEREUX BENETO CENTER, THE         :
DEVEREUX FOUNDATION D/B/A           :
DEVEREUX CHILDREN'S BEHAVIORAL      :
HEALTH SERVICES A/K/A CBH, THE      :
DEVEREUX FOUNDATION D/B/A           :
CHILDREN'S BEHAVIORAL HEALTH        :
SERVICES BRANDYWINE PROGRAMS,       :
THE DEVEREUX FOUNDATION D/B/A       :
DEVEREUX CHILDREN'S BEHAVIORAL      :
HEALTH CENTER, A/K/A DCBHC          :
ACUTECARE, THE HELENA DEVEREUX      :
FOUNDATION A/K/A HDF, DEVEREUX      :
PROPERTIES, INC., DEVEREUX          :
SCHOOLS, INC., DEVEREUX SCHOOLS,    :
DEVEREUX BRANDYWINE, DEVEREUX       :
DAY SCHOOL BRANDYWINE, DEVEREUX     :
BRANDYWINE HIGH SCHOOL,             :
DEVEREUX BRANDYWINE MIDDLE          :
SCHOOL, AND ROBERT FLOOD            :
                                    :
                                    :
PETITION OF: THE DEVEREUX           :
FOUNDATION, THE DEVEREUX            :
FOUNDATION D/B/A DEVEREUX           :
ADVANCED BEHAVIORAL HEALTH, THE     :
DEVEREUX FOUNDATION D/B/A                   :
DEVEREUX ADVANCED BEHAVIORAL                :
HEALTH PENNSYLVANIA, THE                    :
DEVEREUX FOUNDATION D/B/A                   :
DEVEREUX PENNSYLVANIA, THE                  :
DEVEREUX FOUNDATION D/B/A                   :
DEVEREUX BENETO CENTER, THE                 :
DEVEREUX FOUNDATION D/B/A                   :
DEVEREUX CHILDREN'S BEHAVIORAL              :
HEALTH SERVICES A/K/A CBH, THE              :
DEVEREUX FOUNDATION D/B/A                   :
CHILDREN'S BEHAVIORAL HEALTH                :
SERVICES BRANDYWINE PROGRAMS,               :
THE DEVEREUX FOUNDATION D/B/A               :
DEVEREUX CHILDREN'S BEHAVIORAL              :
HEALTH CENTER, A/K/A DCBHC                  :
ACUTECARE, THE HELENA DEVEREUX              :
FOUNDATION A/K/A HDF, DEVEREUX              :
PROPERTIES, INC., DEVEREUX                  :
SCHOOLS, INC., DEVEREUX SCHOOLS,            :
DEVEREUX BRANDYWINE, DEVEREUX               :
DAY SCHOOL BRANDYWINE, DEVEREUX             :
BRANDYWINE HIGH SCHOOL,                     :
DEVEREUX BRANDYWINE MIDDLE                  :
SCHOOL                                      :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.




                               [377 EAL 2021] - 2